                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

PATRICK MARTIN,                                                                     PLAINTIFF
REG. #41528-424

v.                                Case No. 2:18-cv-00161-KGB-JTK

P. PRUETT, et al.                                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Orders entered in this matter, it is considered, ordered, and adjudged that

plaintiff Patrick Martin’s claims are dismissed without prejudice (Dkt. Nos. 21, 51).

       It is so adjudged this 24th day of October, 2019.


                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
